Citation Nr: 0112877	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc 
disease (DDD) at L5-S1, to include as due to exposure to 
herbicides in service. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issues of service connection for PTSD and entitlement to 
TDIU are addressed in the REMAND portion of the decision, 
below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is currently diagnosed as having DDD at L5-
S1.  

3.  There is no competent medical evidence establishing a 
nexus between the veteran's period of active duty service, or 
any incident thereof, and his current lumbar spine disorder.  
There is no medical evidence of arthritic changes in the 
lumbar spine within the applicable presumptive period. 


CONCLUSION OF LAW

The veteran's DDD at L5-S1 was not incurred or aggravated 
during active service, and may not be presumed to have been 
incurred during active service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 1991 & Supp. 2000); 
38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
apprised the veteran and his representative of the evidence 
needed to substantiate his claim in the January 2000 rating 
decision and June 2000 statement of the case.  The RO has 
secured the veteran's VA medical records and provided him VA 
examinations.  The veteran has not identified any additional 
medical records that must be secured to fully comply with the 
duty to assist.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of ten percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  
Herbicide exposure is presumed if the veteran has a 
designated disease and served in Vietnam during the Vietnam 
era.  38 C.F.R. § 3.307(a)(6)(iii).  See 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e) (listing the diseases 
associated with herbicide exposure for purposes of the 
presumption).   

In this case, the March 1999 VA examination shows a current 
diagnosis of mild DDD at L5-S1.  Initially, the Board finds 
no basis for granting the claim on a presumptive basis.  That 
is, review of the claims folder reveals no finding of 
arthritic changes within one year after the veteran's 
separation from service in 1971.  Therefore, the presumption 
of in-service incurrence for a chronic disorder is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

In addition, the Board observes that DDD is not a disease 
associated with herbicide exposure for purposes of presuming 
service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Therefore, although the veteran had confirmed 
service in Vietnam, service connection for DDD may not be 
presumed to have been incurred in service as a result of 
Agent Orange exposure.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Moreover, because the veteran does not have a 
designated disease, exposure to Agent Orange may not be 
presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, if the 
veteran wishes to establish service connection for DDD due to 
Agent Orange exposure, it must be accomplished on a direct 
basis, with actual evidence of exposure to Agent Orange, as 
well as evidence showing that such exposure caused the DDD.  

Considering the veteran's claim on a direct basis, the Board 
again finds no basis for granting the veteran's claim.  A 
review of his service medical records discloses no lumbar 
spine injury, complaint, diagnosis, or treatment.  38 C.F.R. 
§ 3.303(b).  In fact, VA medical records dated in October 
1983 show treatment for lumbar spine symptoms related to a 
lifting injury several days earlier.  Private medical records 
dated in February 1984, as well as the May 1986 VA 
examination report, reflect the veteran's continued reports 
of a lumbar spine injury in 1983.    

Moreover, a veteran seeking disability compensation must 
establish the existence of a connection between the alleged 
disability and his period of active duty service.  Boyer v. 
West, 210 F.3d 1351, 1354 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, there is simply no competent medical evidence 
that links the current DDD at L5-S1 to the veteran's period 
of active duty service, to include alleged exposure to Agent 
Orange in service.  In fact, only the veteran himself 
suggests that the back disorder, as well as various other 
alleged physical ailments, is associated with Agent Orange 
exposure in service.  However, determining whether such a 
relationship exists necessarily requires medical education 
and experience.  Because the veteran is a lay person, his 
personal opinion as to the etiology of his back disorder is 
not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The March 1999 VA orthopedic examination report relates the 
veteran's report that he started having low back pain while 
in Vietnam due to Agent Orange exposure.  This statement is 
also not sufficient to establish a relationship between the 
back disorder and service.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Review of the 
entire examination report does not suggest that the VA 
examiner endorsed the medical history reported by the 
veteran.    

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for DDD at L5-S1, to 
include as due to exposure to herbicides in service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1113, 1116 
(West 1991 & Supp. 2000); 38 U.S.C.A. 
§ 1112(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309. 

If the veteran wishes to complete his application for service 
connection for DDD at L5-S1, he should submit medical 
evidence that in some way relates the disorder his period of 
active duty service.   


ORDER

Service connection for DDD at L5-S1, to include as due to 
exposure to herbicides in service, is denied.   


REMAND

Review of the claims folder reveals that the veteran 
originally submitted a claim for service connection for PTSD 
in April 1983.  The RO denied that claim in an April 1984 
rating decision.  Therefore, the issue currently before the 
Board is more properly framed as new and material evidence to 
reopen the claim for service connection for PTSD.  

However, during the November 2000 videoconference hearing 
with the undersigned, the veteran's representative alleged 
clear and unmistakable error (CUE) in the April 1984 rating 
action.  This claim has not been adjudicated by the RO.  
Because of the effect of a decision on the CUE claim in the 
veteran's favor would have on the PTSD issue presently on 
appeal, the Board finds that the issues are inextricably 
intertwined.  Claims that are so related to each other should 
not be subject to piecemeal decision-making or appellate 
litigation.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  
Therefore, the Board's consideration of the PTSD issue on 
appeal must be deferred.  Similarly, the Board defers a 
decision on the veteran's claim for TDIU claim pending the 
adjudication of the claim of CUE in the April 1984 rating 
decision.     

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  As discussed 
briefly above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
VA's obligations with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

When adjudicating the veteran's claims on remand, the RO 
should take care to ensure compliance with the new VCAA 
provisions.  For example, the record reveals that the veteran 
has been in receipt of Social Security benefits for some 
time.  The RO may find it necessary on remand to secure those 
records, as provided by law, to adjudicate the claim for 
TDIU.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the veteran's 
claim of clear and unmistakable error in 
the April 1984 rating decision.  The RO 
must provide notice of the decision to 
the veteran and his representative. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

3.  If necessary, the RO should then 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for PTSD.  The RO should also then 
readjudicate the claim for TDIU.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



